Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 21 recites the limitation, “where it is determined that the identified at least one previously received but unsatisfied data transaction request was not previously identified by the matching engine as being counter to a previously received incoming data transaction request, delaying completion of the matching by the matching processor of the incoming data transaction request with the identified at least one previously received but unsatisfied data transaction request for the first threshold period of time.” It appears that the “matching processor” recited in this limitation refers to the “matching engine” also recited in claim 21. Paragraph 39 of the applicant’s specification appears to state that these terms may be used interchangeably. However, this limitation should be amended to maintain consistent terminology in the claim.
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-13) and a machine (claims 14-21); where the machine is substantially directed to the subject matter of the process (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A [[computerized]] method for submission of orders to an [[electronic trading system]] for matching, comprising the steps of: 
receiving… from one or more parties trading on the [[electronic trading system]], one or more electronic order messages each comprising an order for trading an instrument; 
searching… for a previously received, but not yet fully satisfied, order, in a set of previously received, but not yet fully satisfied, orders, that matches at least one portion of the orders of the received one or more electronic order messages; 
when a match is found, determining a status of the matched orders; 
when the status of the orders is available: engaging the matched orders for a defined engagement delay duration; and 
after expiry of the engagement delay duration, removing the engaged matched orders from the set of previously received, but not yet fully satisfied, orders; and 
when the status of the matched orders is engaged: determining a delayed engagement probability parameter value; 
upon determining that the delayed engagement probability parameter value is greater than a threshold delayed engagement probability value, searching for another previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches the at least one portion of the received orders; 
upon determining that the delayed engagement probability parameter value is lesser than a threshold delayed engagement probability value: replacing a previously engaged order that was engaged with the matched previously received, but not yet fully satisfied, order with the electronic order message; and 
searching for a previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches at least one portion of the previously engaged order.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, matching orders in an electronic trading environment). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., an electronic trading system and a server). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., an electronic trading system and a server), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 100-118). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 14 and 21 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 14 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 14 and 1 is that claim 14 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 14 recites generic computer components (e.g., a computerized trading system comprising at least one hardware processor coupled to a network and at least one memory coupled to the at least one processor and carrying instructions to be executed by the at least one processor, and a server) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 14, claim 14 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

	Claim 21 recites the abstract idea of:
determine the transaction type of the incoming data transaction request; and 
where it is determined that the transaction type comprises an order for a quantity: 
determine whether at least one previously received but unsatisfied data transaction request counter to the incoming data transaction request was identified in the [[order book database]] by the [[matching engine]]; and 
where it is determined that at least one previously received but unsatisfied data transaction request counter to the incoming data transaction request was identified in the [[order book database]] by the [[matching engine]]: 
determining, where a total quantity of at least two of the identified at least one previously received but unsatisfied data transaction requests received within a configurable first threshold period time of each other exceeds the quantity of the incoming data transaction request, based on a first function, whether to cause the [[matching engine]] to process the at least two identified at least one previously received but unsatisfied data transaction requests in a sequence in which they were received or to cause the [[matching engine]] to process the at least two identified at least one previously received but unsatisfied data transaction requests in a sequence other than in which they were received; 
for each identified at least one previously received but unsatisfied data transaction request selected by the [[matching engine]] to match with the incoming data transaction request, determine whether the identified at least one previously received but unsatisfied data transaction request was previously identified by the [[matching engine]] as being counter to a previously received incoming data transaction request received within a threshold period of time of the incoming data transaction request; and 
only where it is determined that the identified at least one previously received but unsatisfied data transaction request was previously identified by the [[matching engine]] as being counter to a previously received incoming data transaction request received within a configurable second threshold period of time of a time of receipt of the incoming data transaction request, determine, based on a second function, whether to replace the previously received incoming data transaction request with the incoming transaction request, and based thereon, one of cause the [[matching engine]] to replace the previously received incoming data transaction request with the incoming transaction request or not cause the [[matching engine]] to replace the previously received incoming data transaction request with the incoming transaction request; 
where it is determined that the identified at least one previously received but unsatisfied data transaction request was not previously identified by the [[matching engine]] as being counter to a previously received incoming data transaction request, delaying completion of the matching by the [[matching processor]] of the incoming data transaction request with the identified at least one previously received but unsatisfied data transaction request for the first threshold period of time; 
where it is determined that the transaction type comprises a cancel of a previously received data transaction request: 
determine whether the previously received data transaction request is stored in the [[order book database]] and has been identified as being counter to a previously received incoming data transaction request; and 
only where the previously received data transaction request is stored in the order book database and has been identified as being counter to a previously received incoming data transaction request within the first threshold period of time of the delay of the completion of the match of the previously received data transaction request with the previously received incoming data transaction request, determine, based on a third function, whether to cancel the previously received data transaction request and, based thereon, one of cause the [[matching engine]] to cancel the previously received data transaction request or cause the [[matching engine]] not to cancel the previously received data transaction request; 
where the previously received data transaction request is stored in the [[order book database]] and has not been identified as being counter to a previously received incoming data transaction request, cause the [[matching engine]] to remove the previously received data transaction request from the [[order book database]].
	Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- here, matching orders in an electronic trading environment).
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 21 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
	Besides reciting the abstract idea, the limitations of claim 21 also recite generic computer components (e.g., a latency leveling processor coupled with a matching engine of an electronic trading system, an order book database). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
Claim 21 also recites the following limitation:
the matching engine comprising an order book database in which previously received but not fully satisfied data transaction requests are stored based, at least in part, on time of receipt relative to each other.
	This limitation merely states that the system comprises a database which stores information regarding the data transaction requests. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity (See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Under the 2019 PEG step 2B analysis, the additional elements of claim 21 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g., a latency leveling processor coupled with a matching engine of an electronic trading system, an order book database), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 100-118).
	Additionally, the following limitations identified above as insignificant extra-solution activity (merely storing data) have been revaluated in Step 2B:
the matching engine comprising an order book database in which previously received but not fully satisfied data transaction requests are stored based, at least in part, on time of receipt relative to each other.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 21 does not recite any additional elements that amount to “significantly more” than the abstract idea.	

Dependent Claims
10.	Dependent claims 2-13 and 15-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 3, and 17 simply provide further definition to the “set of previously received, but not yet fully satisfied, orders” recited in claims 1 and 14. Simply stating that the set of previously received, but not yet fully satisfied, orders have a status of “available” or “engaged,” and that the orders are arranged in in an order of submission time, does not amount to an improvement to any technology or technological field. Rather, this merely defines the potential status of an order and how the orders are arranged.
	Claims 4 and 15 simply further refines the abstract idea because they recite process steps that fall under the category of organizing human activity, namely matching orders in an electronic trading environment, as described above regarding claim 1. Claims 4 and 15 do not recite any additional elements that amount to an improvement to any technology or technological field. Rather, these claims simply recite additional business processes for matching orders on the exchange.
	Claims 5 and 16 simply further refines the abstract idea because they recite process steps that fall under the category of organizing human activity, namely matching orders in an electronic trading environment, as described above regarding claim 1. Specifically, these claims recite a process for cancelling an order previously submitted to the server. Claims 5 and 16 do not recite any additional elements that amount to an improvement to any technology or technological field. Rather, these claims simply recite additional business processes regarding the matching of orders on an exchange.
	Claims 6-8, 12, 13, and 20 simply provide further definition to the various parameter values recited in claims 1 and 14 (e.g., the contest delay time parameter value, the delayed contest delay time parameter value, the engagement interrupt probability parameter value, the delayed engagement probability parameter value, and the engagement delay duration). Simply stating that these parameter values may be determined based on various data (e.g., currency pair, maker attributes, taker attributes, etc.), does not amount to an improvement to any technology or technological field. Rather, this merely defines the data used to calculate the parameter values.
	Claims 9, 10, and 18 simply provide further definition to the “orders” recited in claims 1 and 14. Simply stating that the orders comprise an order to buy/sell an instrument, and that the orders contain various information (e.g., instrument name, instrument type, price, date of order, etc.), does not amount to an improvement to any technology or technological field. Rather, this merely defines the type of orders managed by the exchange.
	Claims 11 and 19 simply state that the orders are displayed at an interface. Such a limitation amounts to no more than mere data outputting/displaying, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/displaying to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-3, 9-13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Verdier (U.S. Pre-Grant Publication No. 20090018944) in view of Raitsev (U.S. Pre-Grant Publication No. 20080275806).

Claim 1
	Regarding claim 1, De Verdier teaches:
A computerized method for submission of orders to an electronic trading system for matching, comprising the steps of:
receiving at a server, from one or more parties trading on the electronic trading system, one or more electronic order messages each comprising an order for trading an instrument (See at least Paragraph 18: At steps 102 and 103, a first and second order may be received by the automated exchange system);
searching, at the server, for a previously received, but not yet fully satisfied, order, in a set of previously received, but not yet fully satisfied, orders, that matches at least one portion of the orders of the received one or more electronic order messages (See at least Paragraph 18: At step 104, the possibility for a match between the first and the second orders is investigated. For example, the second order may be compared to the first order [i.e., a previously received, but not yet fully satisfied, order] to determine if there is a match);
when a match is found, determining a status of the matched orders (See at least Paragraphs 18 and 19: The automated trading system makes a note about a possible trade between the first and the second orders. This results in the first and second order being classified as a "preliminary trade" [i.e., the status of the first and second order is "engaged"]. If a preliminary match has not been identified for a particular order, the order is not classified as being part of a preliminary trade [i.e., the order is available]);
when the status of the orders is available: engaging the matched orders for a defined engagement delay duration (See at least Paragraph 18: At step 105, a preliminary trade is created with the first and second orders being part of the preliminary trade. Upon creation of the preliminary trade, the server computer may initiate a timer, keeping track of the amount of time passed since the creation of the preliminary trade [i.e., a defined engagement delay duration, See Paragraph 52]); and
after expiry of the engagement delay duration, removing the engaged matched orders from the set of previously received, but not yet fully satisfied, orders (See at least Paragraph 52: Upon the expiration of a predetermined time period, a final trade may then be created based upon the current state of the preliminary trade [i.e. the orders are removed or designated as unable to be matched with any additional orders]); and
when the status of the matched orders is engaged: determining a delayed engagement probability parameter value (See at least Paragraph 20: The preliminary trade may be tested to determine whether a certain condition [i.e., a delayed engagement probability parameter] is fulfilled. For example, the condition may correspond to changes in the market price of the instrument being traded [See Paragraph 66]);
upon determining that the delayed engagement probability parameter value is lesser than a threshold delayed engagement probability value: replacing a previously engaged order that was engaged with the matched previously received, but not yet fully satisfied, order with the electronic order message (See at least Paragraphs 20-22: If it is determined that the condition has not been fulfilled [i.e., if the condition is lesser than a threshold value] the preliminary trade may be modified with a third order if it is determined that the third order is a better match); and
searching for a previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches at least one portion of the previously engaged order (See at least Paragraphs 22-24: If the condition is not fulfilled [i.e., if the condition is lesser than a threshold value], the automated exchange system may continue searching for matches until an order is found and the condition is fulfilled).

	Regarding claim 1, De Verdier does not explicitly teach, but Raitsev, however, does teach:
upon determining that the delayed engagement probability parameter value is greater than a threshold delayed engagement probability value, searching for another previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches the at least one portion of the received orders (See at least Paragraphs 38-40: Describes a system for event triggered trading of investment vehicles. The system may gather data from an event feed to the occurrence of an event outside of the market for the financial instrument [i.e., the system determined if a threshold for a condition is satisfied; Also see Paragraph 41 for an example of a triggering condition]. If the triggering condition is satisfied, the previously received order is sent to the matching engine to be matched with another order).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of De Verdier and Raitsev in order to allow traders to submit orders weeks (or any other period of time) in advance of a predetermined event in order to gain the greatest advantage in having their trade executed before others (Raitsev: Paragraph 37).

Claim 2
	Regarding claim 2, De Verdier teaches:
wherein the set of previously received, but not yet fully satisfied, orders comprises previously received, but not yet fully satisfied, orders with a status of available, engaged, or any combination thereof (See at least Paragraph 18: The orders being matched by the automated exchange system comprise unmatched orders [i.e., available orders] and orders that are part of a preliminary trade [i.e., engaged orders]).

Claim 3
	Regarding claim 3, De Verdier teaches:
wherein previously received, but not yet fully satisfied, orders in the set of previously received, but not yet fully satisfied, orders are arranged in an order of submission time (See at least Paragraph 44: For orders with the same price, there is a time priority rule stipulating that older orders are placed on top of more recent orders, for both sides of the market).

Claim 9
	Regarding claim 9, De Verdier teaches:
wherein the orders for trading an instrument comprise an order to buy the instrument or an order to sell an instrument (See at least Paragraph 44: The orders received by the server computer may comprise buy and sell orders for an instrument).

Claim 10
	Regarding claim 10, De Verdier teaches:
wherein the orders for trading an instrument comprise one or more of the following: instrument name, instrument type, price, date of order, quantity, ticker, order type, trade condition, or any combination thereof (See at least Paragraphs 44 and 45: The orders comprise a price a participant is willing to pay for a particular quantity of an instrument).

Claim 11
	Regarding claim 11, De Verdier teaches:
displaying the received orders at an interface (See at least Paragraph 50: The preliminary trade orders are displayed to the participants on-screen on the client computers).

Claim 12
	Regarding claim 12, De Verdier teaches:
wherein the delayed engagement probability parameter value is determined dynamically based on currency pair, maker attributes, taker attributes, inter-order delays involved, locality of orders, market conditions, volatility, volume of trades, price fluctuations, or any combination thereof (See at least Paragraph 66: The condition [i.e., the delayed engagement probability parameter] may be based on changes in market price of the instrument being traded).

Claim 13
	Regarding claim 13, De Verdier teaches:
wherein the engagement delay duration is determined dynamically based on currency pair, maker attributes, taker attributes, inter-order delays involved, locality of orders, market conditions, volatility, volume of trades, price fluctuations, or any combination thereof (See at least Paragraph 52: The length of the pre-determined time period  will greatly vary with such considerations as market type, participant profile, market liquidity, market depth, average latency in the automated exchange system, etc. [e.g., market conditions]).

Claim 14
	Regarding claim 14, De Verdier teaches:
A computerized trading system for matching orders submitted by trading parties, the system comprising: at least one hardware processor coupled to a network; and at least one memory, coupled to the at least one processor, and carrying instructions to be executed by the at least one processor, wherein the instructions are for:
receiving at a server, from one or more parties trading on the computerized trading system, orders for trading an instrument (See at least Paragraph 18: At steps 102 and 103, a first and second order may be received by the automated exchange system);
searching, at the server, for a previously received, but not yet fully satisfied, order, in a set of previously received, but not yet fully satisfied, orders, that matches at least one portion of the received orders (See at least Paragraph 18: At step 104, the possibility for a match between the first and the second orders is investigated. For example, the second order may be compared to the first order [i.e., a previously received, but not yet fully satisfied, order] to determine if there is a match);
when a match is found, determining a status of the matched orders (See at least Paragraphs 18 and 19: The automated trading system makes a note about a possible trade between the first and the second orders. This results in the first and second order being classified as a "preliminary trade" [i.e., the status of the first and second order is "engaged"]. If a preliminary match has not been identified for a particular order, the order is not classified as being part of a preliminary trade [i.e., the order is available]);
when the status of the matched orders is available: engaging the matched orders for a defined engagement delay duration (See at least Paragraph 18: At step 105, a preliminary trade is created with the first and second orders being part of the preliminary trade. Upon creation of the preliminary trade, the server computer may initiate a timer, keeping track of the amount of time passed since the creation of the preliminary trade [i.e., a defined engagement delay duration, See Paragraph 52]); and
after expiry of the engagement delay duration, removing the engaged matched orders from the set of previously received, but not yet fully satisfied, orders (See at least Paragraph 52: Upon the expiration of a predetermined time period, a final trade may then be created based upon the current state of the preliminary trade [i.e. the orders are removed or designated as unable to be matched with any additional orders]); and
when the status of the matched orders is engaged: determining a delayed engagement probability parameter value (See at least Paragraph 20: The preliminary trade may be tested to determine whether a certain condition [i.e., a delayed engagement probability parameter] is fulfilled. For example, the condition may correspond to changes in the market price of the instrument being traded [See Paragraph 66]);
upon determining that the delayed engagement probability parameter value is lesser than a threshold delayed engagement probability value: replacing a previously engaged order that was engaged with the matched previously received, but not yet fully satisfied, order with the order (See at least Paragraphs 20-22: If it is determined that the condition has not been fulfilled [i.e., if the condition is lesser than a threshold value] the preliminary trade may be modified with a third order if it is determined that the third order is a better match); and
searching for a previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches at least one portion of the previously engaged order (See at least Paragraphs 22-24: If the condition is not fulfilled [i.e., if the condition is lesser than a threshold value], the automated exchange system may continue searching for matches until an order is found and the condition is fulfilled).

	Regarding claim 14, De Verdier does not explicitly teach, but Raitsev, however, does teach:
upon determining that the delayed engagement probability parameter value is greater than a threshold delayed engagement probability value, searching for another previously received, but not yet fully satisfied, order in the set of previously received, but not yet fully satisfied, orders that matches the at least one portion of the received orders (See at least Paragraphs 38-40: Describes a system for event triggered trading of investment vehicles. The system may gather data from an event feed to the occurrence of an event outside of the market for the financial instrument [i.e., the system determined if a threshold for a condition is satisfied; Also see Paragraph 41 for an example of a triggering condition]. If the triggering condition is satisfied, the previously received order is sent to the matching engine to be matched with another order).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of De Verdier and Raitsev in order to allow traders to submit orders weeks (or any other period of time) in advance of a predetermined event in order to gain the greatest advantage in having their trade executed before others (Raitsev: Paragraph 37).

Claim 17
	Regarding claim 17, De Verdier teaches:
wherein previously received, but not yet fully satisfied, orders in the set of previously received, but not yet fully satisfied, orders are arranged in an order of submission time (See at least Paragraph 44: For orders with the same price, there is a time priority rule stipulating that older orders are placed on top of more recent orders, for both sides of the market).

Claim 18
	Regarding claim 18, De Verdier teaches:
wherein the orders for trading an instrument comprise one or more of the following: instrument name, instrument type, price, date of order, quantity, ticker, order type, trade condition, or any combination thereof (See at least Paragraphs 44 and 45: The orders comprise a price a participant is willing to pay for a particular quantity of an instrument).

Claim 19
	Regarding claim 19, De Verdier teaches:
wherein the instructions further comprise displaying the received orders at an interface (See at least Paragraph 50: The preliminary trade orders are displayed to the participants on-screen on the client computers).

Claim 20
	Regarding claim 20, De Verdier teaches:
wherein the delayed engagement probability parameter value is determined dynamically based on currency pair, maker attributes, taker attributes, inter-order delays involved, locality of orders, market conditions, volatility, volume of trades, price fluctuations, or any combination thereof (See at least Paragraph 66: The condition [i.e., the delayed engagement probability parameter] may be based on changes in market price of the instrument being traded).

Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keith (U.S. Patent No. 7383220): Describes a method of facilitating trading. A timer request for a short-term option expiration is automatically received from a market process. A timer is automatically set to indicate the short-term option expiration time.
Diaz (U.S. Pre-Grant Publication No. 20210374867): Describes a system and method for processing of transaction orders including a strategy matching venue configured to process strategy orders having respective strategies identifying a reference rate or a range of reference rates.
Kemp (U.S. Patent No. 10817937): Describes a system and method for internal matching of electronic trading orders.
Givot (U.S. Patent No. 10592976): Describes a system and method for operating an on-demand auction for a Financial Instrument in which a request is made for a Trading Center to conduct an on-demand auction for a Financial Instrument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696